Citation Nr: 1310188	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  04-10 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, claimed as secondary to a left knee disability.  

2.  Entitlement to service connection for multiple sclerosis (MS).  

3.  Entitlement to an increased rating for residuals of a left knee injury, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February to December 1967, and on active duty for training from July to August 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2007, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the hearing is of record.  These matters were previously remanded by the Board in December 2007 and March 2011.  

The issue of entitlement to service connection for MS is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Even considering complaints of pain, weakness, and instability, the Veteran's left knee disability does not result in flexion limited to 45 degrees or extension limited to 10 degrees; and the objective evidence does not show that the disability results in recurrent subluxation or lateral instability or tender or painful scar.  

2.  The Veteran has a left shoulder disability that is related to falls caused when her left knee was unstable and gave way.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a left knee injury have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5263 (2012).

2.  The criteria for secondary service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the notice required is only general notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In addition, the notice requirements apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Veteran was sent a letter in November 2008 that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Although complete notice was not issued prior to the initial RO decision in this matter, the claims were readjudicated after all critical notice was provided.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  That duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, post-service reports of VA treatment, private treatment and examination, and Social Security Administration disability determination records.  When VA was unable to obtain private treatment records, the appellant was informed of that fact and offered an opportunity to obtain the records.  In sum, there is no available outstanding evidence pertinent to the claims decided below that must be obtained.  

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  

The Veteran was afforded VA examinations December 2001, March 2006, and March 2011 to evaluate the severity of her knee disability.  The Board finds that the VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because it describes the knee disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, she has not asserted, and the evidence does not show, that her symptoms have materially worsened since the March 2011 examination.  The Board accordingly finds no reason to remand for further examination.  

Finally, as it pertains to the claim for service connection for a left shoulder disability the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, any error was harmless and will not be further discussed.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  

Increased Rating for a Left Knee Disability

The Veteran injured her left knee while she was on active duty for training in August 1974.  An October 1975 rating decision granted service connection for residuals of a left knee injury and assigned an initial 0 percent disability rating.  Later, a June 1978 rating decision assigned a 10 percent rating for the service-connected left knee disability.  In August 2001, the RO received the Veteran's claim for increase.  Therein, she noted that she was scheduled to undergo surgery on the knee.  Medical evidence documents that she underwent left knee arthroscopy with plica excision in July 2001.  She was assigned a temporary total rating following that procedure from July 2, 2001, through October 31, 2001.  

A disability rating is determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012). 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012). 

The Board will also consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected left knee disability is rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5010 pertains to traumatic arthritis and is rated as degenerative arthritis or on the basis of limitation of motion of the affected joint or joints.  Under Diagnostic Code 5010 and Diagnostic Code 5003, when the limitation of motion of the specific joint is noncompensable, a rating of 10 percent is for application, where limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  That rating is not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension).  38 C.F.R. § 4.71a (2012).

Under Diagnostic Code 5260, the a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating, the maximum schedular rating, is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012). 

Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a noncompensable rating.  Limitation of extension to 10 degrees warrants a 10 percent rating.  Limitation of extension to 15 degrees warrants a 20 percent rating.  Limitation of extension to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating.  Limitation of extension to 45 degrees warrants a 50 percent rating, the maximum schedular rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2012). 

Separate ratings may be assigned for limitation of flexion and for extension.  Separate ratings may also be assigned for limitation of motion under Diagnostic Codes 5003 and 5010 and for instability of the knee under Diagnostic Code 5257.  However, separate ratings must be based on a showing that the evidence warrants independent compensable ratings.  VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997). 

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2012).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran underwent VA examinations of the knee in December 2001, March 2006, and March 2011.  The VA examination in December 2001 does not support the claim for an increased rating.  Her surgical scars were well healed and did not result in separate disability.  The examination did not include any range of motion studies.  Therefore, rating the claim on the basis of limitation of flexion or extension is not possible.  As it pertains to a separate rating under Diagnostic Code 5257, the examiner found no evidence of anterior cruciate ligament instability.  In addition, the patella was stable on all movements and the examiner found no objective evidence of internal derangement of the left knee and specifically found that there was "certainly no evidence of instability here."  

VA outpatient treatment records dated from December 2001 to March 2006 primarily address the Veteran's MS disability and do not include evidence that supports the claim for an increased rating.  

While the Veteran underwent additional VA examination in March 2006, it does not include evidence in support of the claim for an increased rating.  Rather, the examiner noted no demonstrable decrease in range of motion or knee joint instability.  Moreover, the examiner attributed current reports of pain and weakness to the MS diagnosis.  

The Board has also considered the Veteran's testimony provided during the hearing in 2007.  She reiterated that her falls were due to the knee disability and not due to MS.  She also stated that she was confined to a wheelchair as a result of her knee condition, back condition, and MS.  While the Veteran's testimony is credible, in and of itself, it is not sufficient to support the claim for a disability in excess of 10 percent.  For instance, she did not describe loss of leg flexion or extension.  In addition, she does not have medical knowledge to diagnose a knee condition such as recurrent subluxation or lateral instability.  

VA outpatient treatment records dated from 2006 to 2011 focus on treatment of MS and a cervical spine condition and do not support the claim for increase.  

Finally, the Board has reviewed the March 2011 VA examination.  The Veteran reported pain and instability.  Objectively, however, there was full leg extension and flexion was only 15 degrees from full.  While there were findings of pain, the examiner did not find any additional functional impairment as a result of the pain.  Moreover, there were no objective findings of any clicks or snaps, crepitation, or instability.  In sum, the Board finds that the evidence does not support an increased rating under Diagnostic Code 5010, 5257, 5260, or 5261.  

Although the Board is precluded by regulation from assigning an extraschedular rating  in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1)

If the rating criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology.  The knee condition is manifested by pain and limitation of motion.  Limitation of motion is expressly contemplated under the relevant rating criteria as is pain that results in functional loss.  The Veteran does not have symptomatology not already encompassed in the Rating Schedule and the assigned schedular ratings are adequate.  In addition, frequent hospitalization and marked interference with employment are not shown.  Therefore, the Board finds that referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2012).

The Veteran is not employed.  It appears that her unemployment, however, is the result of MS.  The Veteran does not expressly raise and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability as a result of service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, that benefit is not considered in this decision.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for the left knee disability.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Left Shoulder Disability

The Veteran alleges that a left shoulder disability was incurred after her left knee gave way causing her to fall.  There is no allegation that the disability was incurred as a result of active military service.  

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by a service connected disability or aggravated by a service connected disability.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995). 

There is evidence of a current left shoulder disability manifested by left shoulder arthralgia and reduced range of motion.  In addition, there is an expert medical opinion in support of the claim.  On VA examination in March 2011, the examiner noted that the Veteran's claims file included references to falls occurring in 1997 and 2001 that resulted in left shoulder pain.  The examiner could not judge the Veteran's credibility as to whether the contention that the falls caused or aggravated the left shoulder disability.  The examiner concluded that if the Board found the Veteran's statements credible, then the left shoulder disability was at least as likely as not related to the service-connected left knee disability.  

The Board has reviewed the evidence of record, analyzed the credibility and probative value of the evidence.  After doing so, the Board finds that the criteria for service connection for a left shoulder disability have been met.  There is medical evidence that in July 1997, the Veteran was treated for left shoulder pain after falling.  The report noted that the she had problems with the left leg giving away.  

Later, in August 2001, she was treated for left shoulder pain following a fall when her left knee gave out.  She described left shoulder pain and reduced range of motion and the examiner found evidence of a left shoulder contusion, but without x-ray evidence of any fracture.  

This evidence is competent medical evidence in support of the claim and supports the Veteran's credible lay testimony that the left shoulder condition was caused by her unstable left knee.  

The Board acknowledges that there is competent medical evidence against the claim also.  A VA examiner in December 2001 found that there was no objective evidence of any internal derangement or pathology in the left shoulder.  Therefore, the examiner concluded, it could not be related to the service-connected left knee disability.  That opinion, however, is inconsistent with the contemporaneous VA treatment records which show the presence of a current left shoulder disability.  In addition, during the examination, the examiner noted objective evidence of a painful left shoulder, guarding of the left shoulder, and limited arm motion.  Therefore, the Board affords the December 2001 opinion less persuasive and probative weight.  

In addition, a March 2006 VA examiner stated that the cause of the falls appeared to be secondary to MS rather than left knee instability.  That opinion was speculative and is not based on consideration of the objective evidence at the time of the falls which did not attribute leg instability to the MS disease.

The Board further acknowledges that there is evidence that a prior injury and a current disease process may impact the severity current left shoulder disability.  The record shows that the Veteran was injured in a sailboat accident in 1995 resulting in a neck and cervical spine condition.  There is also evidence suggesting that the Veteran's MS impairs her left arm and shoulder.  While the prior injury and current disease process may have some impact on her left shoulder functioning, the Board cannot ignore the evidence that shows a relationship between the service-connected left knee and the incurrence of a left shoulder disability.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that she has a left shoulder disability as a result of falls resulting from her service-connected left knee disability.  Therefore, service connection for a left shoulder disability is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left shoulder disability, secondary to a service-connected left knee disability, is granted.  

A disability rating in excess of 10 percent for residuals of a left knee injury is denied.  


REMAND

Regarding the claim for service connection for MS, the Veteran's representative contends that remand is warranted because the March 2011 VA examination did not adequately address the likely etiology of MS.  While the Board regrets the delay that will result from this action, the Board agrees that the examination is incomplete and that remand is required.  

While the VA examiner provided an opinion as to the etiology of MS; the examiner did not address whether lupus was misdiagnosed in service and whether the symptoms that were reported and diagnosed as lupus in service, actually were symptoms of MS.  Even though it is VA's policy to consider all evidence supportive of the Veteran's claim, here, the examination report fails to adequately set forth a sufficient rationale for the opinions rendered.  Once VA undertakes the effort to provide an examination for a claim, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In evaluating the medical opinion evidence, the Board should consider whether, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Therefore, on remand, the Veteran should be afforded a neurologic examination by a practitioner who is skilled in the diagnosis and treatment of MS.  The examiner should carefully consider the evidence in the claims file.  The Board takes this opportunity to highlight some of the relevant evidence for the examiner's consideration. 

The service medical  records do not include findings of MS.  In May 1967, she was seen for treatment of mild heat exhaustion.  Also, in May 1967, she was seen with reports of numbing in her fingertips.  No diagnosis was rendered.

In June 1972, She reported a two year history of polyarthralgias of the knees and fingers.  A treatment provider questioned whether she had a chronic tissue disease or systemic lupus erythematosus.  In diagnosing systemic lupus erythematosus, the examiner noted that the proper tests had been ordered.

Another June 1972 record described the diagnosis of systemic lupus erythematosus as questionable.  The record noted a history of recurrent arthralgias, easy bruising, and pain in the knees and in the small joints of the hand.

During treatment in November 1972, the Veteran reported aches all over her body, abdominal pain, and stiffness of the hands and knees.

During hospital treatment in June 1973 for gastroenteritis, she was also assessed with arthralgias of unknown etiology.

A record dated in November 1977 notes a history of lupus since 1971.  That report notes that the Veteran's sister had MS.

In May 1995, the Veteran was involved in a car accident.  During VA treatment in June 1995, she reported a one week history of headache, double vision, nausea, vomiting, slurred speech, altered gait, muscular contractions, and fasciculations in the arms and legs. MRI and lumbar punctures were both negative.

During VA treatment in October 1996, the physician noted a history of lupus since age 18, that she had flare ups in the past two years manifested by joint pain, migratory arthralgias, mouth and nose sores, malar rash, and late afternoon fevers.

The Veteran was diagnosed with MS in 2001, then described as relapsing-remitting type.

In an August 2003 VA record, the Veteran reported that 20 years prior she had burning and tingling in the upper and lower extremities and visual problems that were diagnosed as systemic lupus erythematosus and treated with steroids.  She stopped steroids in 1995 after a fracture to her cervical spine.  She reported that symptoms continued and she had difficulty speaking, decreased coordination, and left facial pain.  However, a lumbar puncture was not consistent with MS, and MRI showed non-specific white matter changes.

In a September 2003 VA hospital record, the Veteran noted a history of MS symptoms that began in late 2000, consisting of altered speech and gait and trigeminal neuralgia. 

The Veteran has submitted internet articles which suggest that diagnosing MS is difficult and often results in missed diagnoses.  One article suggests that symptoms of lupus erythematosus mimic MS.  

Accordingly, this matter is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurologic examination.  The examination must be conducted by a neurologist or individual skilled in the treatment and diagnosis of MS.  The examiner must obtain a thorough history, conduct a physical examination, and review the Veteran's claims folder.  Thereafter, the examiner must offer opinions as to the following:  

(a)  What is the approximate date of onset of the Veteran's currently diagnosed MS?  

(b)  What is the appropriate test or procedure for diagnosing MS?  Was that test or procedure available during the Veteran's active duty military service?  

(c)  Is it as likely as not (50 percent or greater probability) that systemic lupus erythematosus was misdiagnosed in service and was really MS?  If so, what is the evidence that suggests that conclusion? 

(d)  Is it is at least as likely as not (50 percent or greater probability) that the currently diagnosed MS had its initial onset during her period of active duty or within 7 years following active duty service discharge, that is, on or before December 15, 1974?

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


